Mr. President, allow me
to join previous speakers in congratulating you on your
assumption of the presidency of the fifty-fifth session
of the General Assembly. Nauru, like your
Government, has full confidence in your ability to
conduct the affairs the Assembly effectively and
efficiently. Through you, Sir, Nauru congratulates the
outgoing President, His Excellency Mr. Theo-Ben
Gurirab, Foreign Minister of Namibia, for a job well
done which climaxed with the successful and
unprecedented Millennium Summit.
The Republic of Nauru has just passed its first
anniversary as a Member of this esteemed Organization
with a Permanent Mission in New York that is just nine
months old. The admission of our brother island from
the Pacific, Tuvalu, as the 189th Member of the
Organization, is a most welcome development. On
behalf of my Government, I extend to Tuvalu our warm
welcome into the brotherhood of nations.
My delegation commends the Secretary-General,
Mr. Kofi Annan, and his team at the Secretariat for
their well-crafted report entitled “We the peoples: the
role of the United Nations in the twenty-first century”.
The report has captured, in one document, the agony
and ecstasy of the United Nations as it journeyed
through its triumphs and failures over the past 55 years
of its existence.
The purpose of our presence in this parliament of
the peoples of the United Nations is not to bask in the
ecstasy of past achievements but to pledge anew our
commitment and determination to face the problems
that continue to confront humanity, and to support the
launching of the United Nations on a new crusade to
engage the tempestuous challenges encapsulated in
chapter VII of the Secretary-General's report. In
conjunction with this, the heads of State or
Government of Member States have mandated the
Assembly, by their solemn act of adopting the outcome
document, to implement the call for action.
It is further encouraging to hear Foreign
Ministers expound upon and reinforce the
commitments that their respective heads of State or
22

Government made at the Millennium Summit. It is now
for the doers to deliver the goods, so to speak. It is here
that the greatest challenges lie. It is indisputable that
the issues before us are not new but are unfinished
business, and the most difficult on which to make
progress. The problem is in the interaction between
Member States for the purpose of delivering agreed
instruments that will act as platforms by which
Member States will be obligated to adopt and
implement at the national level.
It is therefore my delegation's strong view that
our first priority is to revitalize and further strengthen
the foundation for collaboration and cooperation
among Member States on the one hand, and between
the United Nations and the appropriate
intergovernmental organizations and non-governmental
organizations on the other. That is, not only must we
resolve to provide the United Nations with the
allocated resources and processes to perform its tasks
effectively, but we must also repair the negative
undercurrents and detrimental practices that inhibit the
achievement of desired outcomes.
In this regard, Nauru considers the following
actions to be necessary steps towards this goal.
First, we must revitalize the work and restore the
authority of the General Assembly as the only
universally representative body of the United Nations.
Second, there is a need to address the ongoing
marginalization of the smaller and less affluent
Member States.
Third, we must expedite the reform of the
Security Council. Nauru believes that an expansion in
Security Council membership is the politically correct
action to take, and we urge participants and facilitators
alike to expedite the work of the Working Group.
Fourth, the preference for unanimity as the means
of deciding on issues under consideration is, in our
view, a major factor behind the delay in reaching
agreed solutions and has on more than one occasion
resulted in the dilution of outcomes. Setting such a
high standard, when the principal organs of the United
Nations come to decisions on a two-thirds majority
basis, is self-defeating. Nauru takes the view that a
unanimous outcome should be a target only, and not a
rule.
Fifth, financial resources need to be shored up.
The timely and unconditional payment of assessed
contributions will enable the United Nations to
discharge its responsibilities in a timely manner.
Voluntary contributions are also a very essential source
of funds to support the work of the subsidiary bodies
and agencies through trust funds established under the
United Nations. Nauru commends those Member States
that contribute to such trust funds over and above their
assessed contributions, and we also recognize and
praise the important contribution that private trust
funds such as the Ted Turner Foundation make to the
work of the United Nations and its main agencies.
Sixth, a number of covenants remain dormant due
either to the lack of signatories to bring them into force
or to the lack of ratification by States that have signed.
We thus call for all States to make a commitment to
bringing outstanding international agreements into
force.
Seventh, the Secretary-General's reform
initiatives of 1997 must be brought to bear in the
shortest time possible so that the limited resources of
the United Nations are put to work more on the
programmes of action and less on running the
administrative machineries. We urge that the
Secretariat continue to review its operations on a
timely basis as it strives to do more with less.
The President of the Republic of Nauru, in his
intervention in the round-table discussion, expressed
his disappointment that the core responsibilities of the
United Nations regarding the rights of peoples to self-
determination and freedom from alien domination did
not rank as importantly as the other issues currently
before us. The fact that there are still 17 countries
listed in the Special Political and Decolonization
Committee, coupled with the non-settlement of long-
standing disputes between States over their borders,
and the continuing existence of stateless people, may
be indicative of the priority that these issues receive
within the United Nations.
For Nauru, the continued refusal of the United
Nations to deal with the plight of the millions of
Chinese on the island of Taiwan is tantamount to
avoiding its core responsibilities. By no stretch of the
imagination could we be convinced that the Republic
of China on Taiwan is a province of China. Nauru has
no doubt that the condition that unification should take
place through “peaceful” means, adopted by the United
States and its allies as part of their “one China” policy,
has helped maintain relative calm in the region. It is
23

incumbent upon the United Nations, under the
appropriate Articles of the Charter, and the
international community to find a lasting solution to
the problem. The United Nations cannot claim to be a
truly universally representative world body as long as
the people of Taiwan continue to be excluded from this
Organization.
East Timor is a classic case of the United Nations
not paying attention to the concerns of the Pacific
region. Undoubtedly, had the United Nations, through
the Security Council, acted at the time it was prompted
to do so by the Governments of the region, the human
carnage and immeasurable damage to property would
have been far less, and perhaps even avoided
altogether.
It is in this vein that Nauru is raising the matter of
West Papua. Our head of State stated Nauru's position
on the issue in his intervention at the Millennium
Summit, and I will therefore not repeat it here.
However, the Nauru Mission to the United Nations has
been instructed to take the necessary steps towards
putting together a resolution on West Papua's call for a
new and democratically run referendum on the
question of independence from Indonesia, in the spirit
of the 1962 New York Agreement between the
Netherlands and Indonesia. We ask for the Assembly's
support of this just cause.
Flowing from these issues of security and peace
is the issue of the safety and survival of humankind
from weapons of mass destruction, illicit trade in small
arms and light weapons and the pandemic of the
HIV/AIDS virus. Despite the establishment of several
initiatives by the United Nations in its effort to make
progress on and expedite the question of disarmament,
it is sad to note that progress is at a snail's pace, due
mainly to resistance by most nuclear-weapon States to
disarm. In the Pacific region, which has been declared
a nuclear-weapon-free zone by the Rarotonga Treaty,
the transboundary shipment of nuclear fuel and other
radioactive material in the waters of States parties to
the Waigani Convention are banned. Our efforts
through the Nuclear Non-Proliferation Treaty (NPT)
process, as well as bilateral and multilateral initiatives
to protect our ecosystem and seas against accidents
from these shipments in the high seas of our region,
have been met with strong opposition by shipping
States that, unlike us, are not dependent on the sea and
its ecosystem for their livelihoods.
In this regard, Nauru supports the call by the
Secretary-General to convene a special session of the
General Assembly to address the nuclear disarmament
issue, as we are not satisfied with the pace of progress
in the other forums.
At the other end of the scale, small arms and light
weapons obtained through illicit trade account for
much of the political, ethnic and criminal killings and
human suffering that occur in the less affluent
countries of the world. The tranquil South Pacific has
not been spared from this deadly trade. The United
Nations will be convening the first Conference on the
Illicit Trade in Small Arms and Light Weapons in All
its Aspects next year, and it is our hope that Member
States will not put national political interests ahead of
the desires of the international community to eradicate
this illegal and offensive activity.
International efforts to contain the HIV/AIDS
epidemic from spreading have not been successful in
the least developed and developing countries,
particularly in Africa. The prohibitive cost of treatment
and social attitudes are the major constraints that these
countries face in combating the pandemic. We are
satisfied with the efforts of the United Nations to
combat the epidemic, efforts that are largely being
carried out through the World Health Organization and
the Joint United Nations Programme on HIV/AIDS.
However, it is obvious that the United Nations needs
the help of affluent countries to provide medicine and
medical experts in support of its efforts. In this regard,
Nauru has joined in the sponsorship of a draft
resolution calling on the General Assembly to take up
the issue and deal with it under its authority.
Poverty continues to be the major concern for the
developing world. The fact that the number of least
developed countries is stagnant at 48, with the
possibility of another 3 countries being added to the
list, is testimony to the fact that current programmes
are not working. The Secretary General's report
entitled “We the peoples” lists some ambitious
initiatives to accomplish freedom from want for
humanity. We strongly endorse the call for setting time-
bound goals in making resolute commitments to the
world's poorest and most vulnerable. Next year's
conference on least developed countries and financing
for development will be our first test since the
Millennium Summit of our sincerity to move from
rhetoric to action on the important issue of poverty
alleviation.
24

The Pacific is a region that demands special
attention. Projections by the Economic and Social
Commission for Asia and the Pacific estimate growth
in the Pacific region to be only about 2 per cent during
the next three years, as compared to around 6 per cent
for the rest of Asia. My own country is expected to
experience several more years of negative growth, as
our single resource and industry — phosphate —
comes to the end of its natural life.
Small island developing States, and the Pacific
islands in particular, face special difficulties is making
the transition to globalization. They will need time to
adjust to changes in the external trade regime and to
the consequent changes in their economies. Our
particular vulnerabilities should be recognized as
justifying special consideration to deal with such issues
as the global process of trade liberalization. The
removal of special protective regimes continues to
occur.
The South Pacific Applied Geoscience
Commission has been developing an environmental
vulnerability index with input from both the United
Nations and the Commonwealth Secretariat. Nauru,
along with the other small island developing States in
the Pacific, is gratified at the support it has received
from several developed countries to finance the project
to fruition. We urge that this work be incorporated into
the work of the United Nations, especially into the
work of the Committee for Development Policy and
that of the Bretton Woods institutions.
For all of us in the Pacific, the ocean is our major
resource. It provides us with food, income from the
sale of fish stocks caught in our respective zones and,
through the natural cycle of evaporation and
condensation, it is also a vital source of our fresh
water. It may also prove to be the source of the demise
of many low-lying Pacific islands from global warming
and the resultant rise in sea levels. The Rio Conference
in 1992 provided the foundations for international
action. The Montreal Protocol on Substances that
Deplete the Ozone Layer is an important step forward.
But those responses may prove to be too few, too
little and too late for many small islands. We urge the
community of nations to implement the 1997 Kyoto
Protocol. Nations and the private sector must
incorporate “green accounting” into their practices in
order to integrate the environment into economic
policy. Suitable regulations and incentives need to be
designed into the web of governance.
Agenda 21 and the Barbados Programme of
Action continue to be the guiding principles for the
sustainable development of our region and the
protection of our environments. My delegation is
pleased to note that the World Bank has adopted much
of the relevant language in its programmes but it, and
the rest of the developed countries, need to commit to
maintain and, where possible, to expand overall levels
of support for small States' development, in terms of
both advocacy and the provision of technical
assistance.
Fishing offers the best hope for the future
sustenance of the smaller island countries that have no
mineral resources and/or tourism to contribute to the
national treasury. Nauru therefore reaffirms the
importance of the sustainable integrated management
and conservation of living marine resources in the
world's oceans, and the obligations of States to
cooperate to that end. We again call for an end to
unsustainable and damaging practices, such as drift-net
fishing, offshore dumping and high-seas pollution.
Illegal, unreported and unregulated fishing is a threat to
the economic development of coastal States in the
Pacific, Caribbean and Latin American regions, whose
national incomes are heavily dependent on the export
of fish. The efforts by the United Nations to convene
the first open-ended informal consultative process on
the oceans and the Law of the Sea has enabled States to
address those issues with a view to reporting the
deliberations of the consultation to the General
Assembly for its consideration and further action.
Another area where small States, including our
own, have been successful in generating income for the
national treasury is in the provision of onshore and
offshore financial services. However, pressure has been
applied by the Financial Action Task Force on Money
Laundering and the Organisation for Economic
Cooperation and Development (OECD) to blacklist
countries that do not meet the anti-money-laundering
standards of those international bodies. We understand
and accept the need to have an anti-money-laundering
regime, and many small island States have gone a long
way to implement those requirements.
For its part, the Government of Nauru recently
issued a letter of commitment to the United Nations
Office for Drug Control and Crime Prevention to
25

undertake the United Nations minimum performance
standards on anti-money-laundering initiatives.
Regrettably, the compliance level has been raised
unilaterally by the OECD to include harmful tax
competition — which has nothing to do with money-
laundering and other financial crimes. This is wrong in
international law and violates both the letter and spirit
of many United Nations resolutions regarding the
intervention of international organizations in the
domestic jurisdiction of States. Such unilateral action
is not acceptable to Nauru.
For the Pacific region, the question of the
equitable representation of the 11 Pacific island
countries in the bodies and commissions of the United
Nations is of vital importance. Until 20 years ago, it
may have been reasonable to have Australia and New
Zealand in the Group of Western European and other
States and a handful of Pacific islands in the Asian
Group. However, with the increase in membership
since that time, and the addition of a number of Pacific
island nations in recent times, it is incumbent upon the
United Nations to review the groupings.
Oceania is a distinct and internationally
recognized region of the world. The Asian Group
presently constitutes member countries from the
Middle East, Central Asia, China, Japan, the two
Koreas, the member countries of the Association of
South-East Asian Nations (ASEAN) and the Pacific
island countries. The 11 Pacific island countries are
drowning in the Asian Group, while Australia and New
Zealand, the godfathers of the Pacific island countries,
are marooned in the Group of Western European and
other States.
The parliaments of the ASEAN member
countries, Japan, the Republic of Korea and the Pacific
island countries are members of a regional body called
the Asian-Pacific Parliamentarians Union. It is a well-
recognized body in the various regional and
international parliamentary forums. This model could
be used as the basis for a new regional group within the
United Nations, with the inclusion of Australia and
New Zealand. In our view, this new grouping would
provide the best opportunity for those Member States
to be equitably represented in the work of the United
Nations.
In conclusion, Nauru would like to reiterate the
importance of Member States making concerted efforts
to strengthen the fundamentals of multilateralism. At
the same time, the United Nations must assert its
leadership role through the coordination of all key
players in keeping the peace and fighting poverty and
transboundary crimes, as well as with regard to
humanitarian initiatives, the protection of human rights
and the rights of the child, and in the fight against
inequity and inequality. Only through such
collaborative efforts can we move the United Nations
in the direction that our leaders have agreed it must go.











